UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                          No. 11-1459


REVEREND FRANKLIN C. REAVES;    VASTENA   REAVES;   DONALD   N.
REAVES; HENRY O. REAVES,

              Plaintiffs - Appellants,

         v.

MULLINS POLICE DEPARTMENT, City of; MARION COUNTY; W.
KENNETH MCDONALD, individually and in his official capacity
as Mayor; TERRY B. STRICKLAND, individually and in his
official capacity as member of Mullins City Council; JO A.
SANDERS, individually and in her official capacity as member
of Mullins City Council; JAMES W. ARMSTRONG, individually
and in his official capacity as member of Mullins City
Council; PATRICIA A. PHILLIPS, individually and in her
official capacity as member of Mullins City Council; D.
WAYNE COLLINS, individually and in his official capacity as
member of Mullins City Council; DANIEL B. SHELLEY, JR.,
individually and in his official capacity as member of
Mullins City Council; GEORGE HARDWICK, individually and in
his official capacity as City Administrator for City of
Mullins; JOHN Q. ATKINSON, individually and in his official
capacity as member of Marion County Council; ELOISE W.
ROGERS, individually and in her official capacity as member
of Marion County Council; TOM SHAW, individually and in his
official capacity as member of Marion County Council; ALLEN
FLOYD, individually and in his official capacity as member
of Marion County Council; MILTON TROY, individually and in
his official capacity as member of Marion County Council;
PEARLY BRITT, individually and in his official capacity as
member   of   Marion  County  Council;   ELISTA   H.  SMITH,
individually and in her official capacity as member of
Marion County Council; KENT WILLIAMS, individually and in
his   official   capacity  as   member   of   Marion  County
Administrator; K. DONALD FLING, individually and in his
official capacity as Marion County Code Enforcement Officer;
RUSSELL BASS, individually and in his official capacity as
Chief of City of Mullins Police Department; EDWIN ROGERS,
individually and in his official capacity as City of Mullins
Planner,

                Defendants - Appellees.



                             No. 11-1461


REVEREND FRANKLIN C. REAVES,    PHd And All Others Similarly
Situated;  VASTENA   REAVES,    And  All   Others  Similarly
Situated,

                Plaintiffs – Appellants,

          and

DONALD N. REAVES,

                Appellant,

          v.

ROBERT STETSON, individually and in his official capacity as
Fire Chief and Building Inspector for City of Mullins; DANNY
GARDNER, individually and in his official capacity as Marion
County Employee; DENNIS FLOYD, individually and in his
official capacity as Marion County Employee; DONALD BRYANT,
individually and in his official capacity as Marion County
Employee; MICHAEL CROUCH, individually and in his official
capacity   as  Marion   County  Employee;   LAYFAYETT  REED,
individually and in his official capacity as Marion County
Employee; MULLINS, City of; MARION COUNTY,

                Defendants - Appellees.



Appeals from the United States District Court for the District
of South Carolina, at Florence.      Terry L. Wooten, District
Judge. (4:08-cv-01818-TLW-SVH; 4:09-cv-00816-TLW-SVH)


Submitted:   June 30, 2011                 Decided:   July 5, 2011



                                  2
Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Franklin C. Reaves, Vastena Reaves, Donald N. Reaves, and Henry
O. Reaves, Appellants Pro Se.          Douglas Charles Baxter,
RICHARDSON, PLOWDEN & ROBINSON, PA, Myrtle Beach, South
Carolina; Robert Thomas King, WILLCOX BUYCK & WILLIAMS, PA,
Florence, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                3
PER CURIAM:

              In these consolidated appeals, Appellants appeal the

district      court’s      order   declining       to    accept    the      magistrate

judge’s      recommendations       that    attorney’s      fees    be    awarded    to

Defendants.        In their informal brief, Appellants fail to address

the   district      court’s   ruling      on    attorney’s    fees.       Therefore,

Appellants have forfeited appellate review of that issue.                           See

4th   Cir.    R.   34(b)    (limiting     review    to    issues     raised    in   the

informal brief); see also Edwards v. City of Goldsboro, 178 F.3d

231, 241 n.6 (4th Cir. 1999) (finding failure to raise issue in

opening       brief     constituted        abandonment       of      that     issue).

Accordingly, we affirm. *          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    the    court      and   argument     would      not   aid   the

decisional process.



                                                                              AFFIRMED




      *
       To the extent that Appellants also seek review of the
district court’s orders accepting the recommendations of the
magistrate judge and denying relief on their civil complaints as
well as denying their subsequent motions for reconsideration, we
conclude that any appeal from these orders is untimely.      See
Fed. R. App. P. 4(a)(1).



                                           4